Cite as 2016 Ark. App. 96

                 ARKANSAS COURT OF APPEALS
                                         DIVISION I
                                         No. E-15-630


THE BANK OF FAYETTEVILLE NA                        Opinion Delivered   February 10, 2016
                    APPELLANT

V.                                                 APPEAL FROM THE ARKANSAS
                                                   BOARD OF REVIEW
                                                   [NO. 2015-BR-01711]
DIRECTOR, DEPARTMENT OF
WORKFORCE SERVICES, and FRED
TANNER
                    APPELLEES                      APPEAL DISMISSED



                                 CLIFF HOOFMAN, Judge

       Appellant the Bank of Fayetteville NA (“Bank of Fayetteville”) appeals from the

Arkansas Board of Review’s September 18, 2015 decision, reversing the Appeal Tribunal and

finding that the claimant, Fred Tanner, was entitled to benefits because he was discharged

from employment for reasons other than misconduct connected with the work. We dismiss

due to a lack of jurisdiction.

       On October 16, 2015, Bank of Fayetteville filed its petition for appeal with this court.

Although appellant has been represented by an attorney at all stages of this case, the executive-

vice president, Robert King, signed the petition for appeal with this court. It is well-settled

law that corporations must be represented by licensed attorneys. Smithco Invs. of W. Memphis,

Inc. v. Morgan Keegan & Co., 370 Ark. 477, 261 S.W.3d 454 (2007). Furthermore, our

supreme court has held that where a party not licensed to practice law in this state attempts

to represent the interests of others by submitting himself or herself to jurisdiction of a court,
                                   Cite as 2016 Ark. App. 96

those actions, such as the filing of pleadings, are rendered a nullity. Id. Here, King is not an

attorney and may not represent Bank of Fayetteville in this case. Id. Our case law makes it

clear that invoking the process of a court of law constitutes the practice of law. Stephens Prod.

Co. v. Bennett, 2015 Ark. App. 617. Because King was practicing law when he signed the

petition, the petition is null and void. Id. As a result, we lack jurisdiction and dismiss this

appeal.

          Appeal dismissed.

          GRUBER and WHITEAKER, JJ., agree.

          Peel Law Firm, P.A., by: Dustin K. Doty, for appellant.

          Phyllis Edwards, Associate General Counsel, for appellee.




                                                2